                                    UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF NORTH CAROLINA
                                             SHELBY DIVISION

In Re:                                                                          Case No. 18-40170
Myanne Marie Cottle
Nada Cassandra Dobos                                                            Chapter 13
SSN# : XXX-XX-3247
SSN# : XXX-XX-2335

                                   MOTION OF TRUSTEE FOR DETERMINATION
                                   OF STATUS OF CLAIMS IN CONFIRMED PLAN

The undersigned Trustee in the above-referenced Chapter 13 case reports that he has examined the
Proofs of Claim filed in the case and hereby moves that the claims be allowed as reported below for
payment by the Trustee under the terms of the confirmed plan. To the extent that any claim as reported
differs from the claim as scheduled or filed, the Trustee OBJECTS to that claim and classifies it as he
believes proper under applicable law. The claims as reported herein include those proofs of claim believed
by the Trustee to have been filed pursuant to Federal Rule of Bankruptcy Procedure 3004.

Claim information in motion is current as of 11/28/2018.

The plan as confirmed requires the payment of a 29 percent (29%) dividend to the general unsecured
creditors.

IF YOU ARE A CREDITOR, TAKE NOTICE THAT YOUR RIGHTS MAY BE AFFECTED BY THE FINAL
DISPOSITION OF THE TRUSTEE'S MOTION.

                                                                                                                   Trustee
                            Trustee Clerk                                    Filed        Treatment        Acct # Interest
          Payee             Claim # Claim #        Type           Level    Claim Amt       of Claim       (Last 4) Rate(%)
Best Buy Credit Services       11           U-Unsecured            80        $0.00        NOT FILED         4201
Capital One Auto Finance       4       1   C-Car (910)                50   $25,673.31    Pay by Trustee    4164    6.75
Capital One NA                19      12   U-Unsecured                80    $313.80      Pay by Trustee    8458
Caring Hands Veterinary       13           U-Unsecured                80      $0.00       NOT FILED        7429
Hospital
Carolina Healthcare           14           U-Unsecured                80      $0.00       NOT FILED        8525
Carolina Healthcare           15           U-Unsecured                80      $0.00       NOT FILED        8525
Cenlar FSB                     7      15   M-Mortgage/Lease           30   $129,912.61     CONDUIT         5241
Cenlar FSB                     8      15   N-Mortgage/Lease           50    $2,305.47    Pay by Trustee    5241    0.00
                                           Arrears
Chase                         17           U-Unsecured                80      $0.00       NOT FILED        1768
Internal Revenue Service       9       3   P-Priority                 70    $359.49      Pay by Trustee    2235
Internal Revenue Service      34       3   U-Unsecured                80    $3,688.18    Pay by Trustee    2335
Kaiser Foundation Health      18           U-Unsecured                80      $0.00       NOT FILED        0679
Plan of CO
Lando Resorts Corp             5           U-Unsecured                80      $0.00       NOT FILED        9598
Linebarger Goggan Blair &     20           U-Unsecured                80      $0.00       NOT FILED        3686
Sampson
LVNV FUNDING LLC              16      13   U-Unsecured                80    $343.47      Pay by Trustee    7019
Midland Funding LLC           12      11   U-Unsecured                80    $309.54      Pay by Trustee    2846
NC DEPT OF REVENUE            10       2   P-Priority                 70    $288.32      Pay by Trustee    3247
NC DEPT OF REVENUE            33       2   U-Unsecured                80     $28.80      Pay by Trustee    3247
Omaha Douglas Federal         21           U-Unsecured                80      $0.00       NOT FILED        0100
Credit Union
Portfolio Recovery            24       8   U-Unsecured                80    $2,982.50    Pay by Trustee    6381
Associates LLC


                                                        Page 1 of 5
                                                                                                Case No. 18-40170 Cottle

                                                                                                                  Trustee
                              Trustee Clerk                                     Filed       Treatment     Acct # Interest
            Payee             Claim # Claim #        Type             Level   Claim Amt      of Claim    (Last 4) Rate(%)
Portfolio Recovery               25     10    U-Unsecured              80      $428.66    Pay by Trustee 7460
Associates LLC
Portfolio Recovery              26      9    U-Unsecured               80     $1,088.00   Pay by Trustee   6304
Associates LLC
Regional Acceptance           10,006    4    U-Unsecured               80     $9,461.03   Pay by Trustee   0896
Corporation
Regional Acceptance              6      4    S-Secured-Pro-Rata        50     $4,635.00   Pay by Trustee   0896    6.75
Corporation
Robert H Lutz                    1           B-Base Attorney Fee(s)    20     $2,172.00   Pay by Trustee
Robert H Lutz                    2           B-Base Attorney Fee(s)    50     $2,328.00   Pay by Trustee
Saint Joseph Hospital           23           U-Unsecured               80      $0.00       NOT FILED       0959
Synchrony Bank                  32           Z-Notice Only             99      $0.00       NOT FILED       4049
Synchrony Bank/Paypal           22     14    U-Unsecured               80     $2,462.48   Pay by Trustee   8737
Credit
TD RETAIL CARD                  27      7    U-Unsecured               80     $956.56     Pay by Trustee   3576
SERVICES
US Attorneys Office              3           Z-Notice Only             99      $0.00       NOT FILED
Vacation Village At Parkway     28           U-Unsecured               80      $0.00       NOT FILED       8278
Westerra Credit Union           29      6    U-Unsecured               80     $913.25     Pay by Trustee   5101
Westerra Credit Union           30      5    U-Unsecured               80     $481.50     Pay by Trustee   6701
Wink & Wink                     31           U-Unsecured               80      $0.00       NOT FILED       5461


Wherefore, the Trustee respectfully requests that the Court grant his motion and classify the claims for
payment by the Trustee as set forth herein, and that it grant such other and further relief as is appropriate
and just.

Dated: 11/28/2018                                                 Steven G. Tate
                                                                  Chapter 13 Trustee
                                                                  By: A. Owens




                                                       Page 2 of 5
                                                                                        Case No. 18-40170 Cottle

                                UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF NORTH CAROLINA
                                         SHELBY DIVISION

In Re:                                                                   Case No. 18-40170
Myanne Marie Cottle
Nada Cassandra Dobos                                                     Chapter 13
SSN# : XXX-XX-3247
SSN# : XXX-XX-2335

                                NOTICE OF OPPORTUNITY FOR HEARING

TAKE NOTICE that the Chapter 13 Trustee has filed papers with the Court as follows: Motion for
Determination of Status of Claims in Confirmed Plan. A copy of these paper (s) is included with this Notice
or copied on the reverse side of this Notice.

Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish to
consult one.

If you do not want the Court to grant the relief requested by the Trustee, or if you want the Court to
consider your views on this matter, then on or before 1/17/2019, you or your attorney must do four things:

1. File with the Court a written response requesting that the Court hold a hearing and explaining
your position. File the response at:

                 Clerk, U.S. Bankruptcy Court
                 401 W Trade St Room 111
                 Charlotte, NC 28202

If you mail your response to the Court for filing, you must mail it early enough for the Court to receive it on
or before the deadline stated above.

2. On or before the date stated above for written responses, you must also serve a copy of your
response to any other party required to be served by law.

3. Attend the hearing scheduled as listed below.

4. Please refer to the Trustee's claim number in any response you may file.

If you file a response, then a hearing will be held at the following time and place:

Date: 1/25/2019                      Time: 9:30 AM

Location:        Cleveland County Courthouse
                 Courtroom #5
                 100 Justice Place
                 Shelby, NC 28151

If you or your attorney do not take these steps, a hearing will not be held, and the Court may decide that
you do not oppose the relief sought in the matter and may enter an order granting the relief sought.

Dated: 11/28/2018                                                    Steven G. Tate, Chapter 13 Trustee
                                                                     212 Cooper St
                                                                     Statesville, NC 28677-5856
                                                                     (704) 872-0068 | general@ch13sta.com
                                                  Page 3 of 5
                                                                                                     Case No. 18-40170 Cottle

                                    UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF NORTH CAROLINA
                                             SHELBY DIVISION

In Re:                                                                             Case No. 18-40170
Myanne Marie Cottle
Nada Cassandra Dobos                                                               Chapter 13
SSN# : XXX-XX-3247
SSN# : XXX-XX-2335

                                              CERTIFICATE OF SERVICE

The undersigned hereby certifies a copy of the attached document has been served on the parties whose
names and addresses are listed below by United States first class mail, postage prepaid on 11/29/2018.

                                                                                       A. Owens
                                                                                       Office of the Chapter 13 Trustee

AIS Portfolio Services LP, Attn Capital One Auto Finance, a division of Capital One NA Department, 4515 N Santa Fe Ave Dept
APS, Oklahoma City, OK 73118
BC Services Inc, 451 21st Ave, Longmont, CO 80501
Best Buy Credit Services, PO Box 183195, Columbus, OH 43218
Capital One Auto Finance, c/o AIS Portfolio Services, LP, PO Box 4360, Houston, TX 77210
Capital One NA, Becket and Lee LLP, PO Box 3001, Malvern, PA 19355-0701
Caring Hands Veterinary Hospital, 13741 Colorado Blvd Unit 100, Thornton, CO 80602-7052
Carolina Healthcare, 201 E Grover St, Shelby, NC 28150-3917
Cenlar FSB, 425 Phillips Boulevard, Ewing, NJ 08618
Chase, PO Box 24696, Columbus, OH 43224-0696
Convergent Outsourcing Inc, PO Box 9004, Renton, WA 98057
Daily Mgmt Inc, 16461 Racquet Club Rd, Weston, FL 33326-3131
Exempla Healthcare, PO Box 372730, Denver, CO 80237-6730
Internal Revenue Service, PO Box 7317, Philadelphia, PA 19101-7317
Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101-7346
Kaiser Foundation Health Plan of CO, PO Box 780, Longmont, CO 80502-0780
Lando Resorts Corp, 5405 Diplomat Cir # 106, Orlando, FL 32810-5623
Linebarger Goggan Blair & Sampson, PO Box 702118, San Antonio, TX 78270-2118
LVNV FUNDING LLC, C/O RESURGENT CAPITAL SERVICES, PO BOX 10587, GREENVILLE, SC 29603-0587
Midland Funding LLC, Midland Credit Management Inc as agent, PO Box 2011, Warren, MI 48090
Myanne Marie Cottle, Nada Cassandra Dobos, 517 Goldwater St, Shelby, NC 28152-7611
NC DEPT OF REVENUE, OFFICE SERV DIV/BANKRUPTCY UNT, PO BOX 1168, RALEIGH, NC 27602-1168
Omaha Douglas Federal Credit Union, 8251 W Center Rd, Omaha, NE 68124-3110
Portfolio Recovery Associates LLC, PO Box 12914, Norfolk, VA 23541
Portfolio Recovery Associates LLC, PO Box 41067, Norfolk, VA 23541
Regional Acceptance Corporation, Bankruptcy Section/100-50-01-51, PO Box 1847, Wilson, NC 27894
Saint Joseph Hospital, SCLHS Dept CH 14413, Palatine, IL 60055
Shapiro & Ingle LLP, 10130 Perimeter Pkwy Ste 400, Charlotte, NC 28216-2442
Synchrony Bank, c/o PRA Receivables Management LLC, PO Box 41021, Norfolk, VA 23541
Synchrony Bank, PO Box 965029, Orlando, FL 32896
Synchrony Bank/Paypal Credit, c/o Weinstein & Riley PS, 2001 Western Ave Ste 400, Seattle, WA 98121
Synchrony Bank/Paypal Credit, c/o Weinstein & Riley PS, PO Box 3978, Seattle, WA 98124-3978
TD RETAIL CARD SERVICES, c/o CREDITORS BANKRUPTCY SERVICE, PO BOX 800849, DALLAS, TX 75380
US Attorneys Office, 100 Otis St Room 233, Asheville, NC 28801
Vacation Village At Parkway, PO Box 405947, Atlanta, GA 30384-5900
Westerra Credit Union, 3700 E Alameda Ave, Denver, CO 80209
Wink & Wink, 11101 W 120th Ave Ste 230, Broomfield, CO 80021-3436

                                                        Page 4 of 5
Total Served: 36




                   Page 5 of 5
